Citation Nr: 1613756	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-06 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to December 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD and depressive disorder, NOS. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). As such, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disability. However, a review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

A veteran has the right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2015). In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.

Here, the Veteran's representative requested that a local hearing be scheduled with a Decision Review Officer (DRO) in March 2013. At that time, the representative reported the Veteran's current address as being located on Simplot Boulevard. 
The Board also received the Veteran's Substantive Appeal (VA-9) in March 2013. At that time, the Veteran reported his current address as being on Montana Avenue. 

The RO mailed the Veteran a hearing notification letter in February 2014. Said notification was mailed to the Veteran at an address on S. Lake Avenue. However, it appears that the Veteran had not used this address since July 2012. 

The Veteran did not appear at the DRO hearing, and his case was subsequently certified to the Board. 

However, it is unclear whether the Veteran was properly notified of his February 2014 hearing date. Accordingly, the Veteran's failure to appear cannot be construed as a desire to withdraw his hearing request. Therefore, remand is required in this case to schedule the Veteran for a DRO hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015). On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2012 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran and his representative to confirm his current address. VA's records must be updated to reflect the Veteran's current address. All efforts to confirm the Veteran's address must be documented in the record.

3. Schedule the Veteran for a DRO hearing. A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

4. Readjudicate the claim on appeal. If the benefit sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


